Citation Nr: 1341092	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  07-09 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected residuals of a shrapnel wound to the right buttock. 

3.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected residuals of a shrapnel wound to the right buttock.

4.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

5.  Entitlement to service connection for a respiratory disability (also claimed as asthma), to include as secondary to Agent Orange exposure. 

6.  Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure or the Veteran's service-connected diabetes mellitus. 

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, hypertension, or medication for the service-connected residuals of a shrapnel wound to the right buttock.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had verified active service from March 1967 to December 1968, a portion of which represented service in the Republic of Vietnam, as well as additional service in the United States Army National Guard and United States Army Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2004 and November 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran presented testimony at a hearing in May 2009 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the file.

The appeal was remanded by the Board in January 2010 and October 2012 for further development.  There has been substantial, if not full, compliance with the prior remand directives as it relates to the issues adjudicated herein.

The prior remands included the issues of entitlement to service connection for a bilateral foot disability, claimed as tinea pedis, and service connection for bilateral hearing loss.  In June 2013, the RO issued a rating decision in which it granted service connection for tinea pedis and left ear hearing loss.  As the issues in controversy have been resolved, those matters are no longer on appeal.  

The issues of entitlement to service connection for carpal tunnel syndrome, hypertension, a respiratory disability (to include asthma), and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right ear hearing loss disability under 38 C.F.R. § 3.385 is not shown.

2.  Disabilities of the low back and right hip are not causally related to active duty or to service-connected residuals of a shrapnel wound to the right buttock.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.3.07, 3.309, 3.385 (2013).  

2.  The criteria for service connection for a low back disorder, to include as secondary to the service-connected residuals of a shrapnel wound to the right buttock, have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  
3.  The criteria for service connection for a right hip disorder, to include as secondary to the service-connected residuals of a shrapnel wound to the right buttock, have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the RO provided pre-adjudication VCAA notice on the issues of service connection for the low back and right hip by letters dated in January 2004 and March 2004.  The RO provided pre-adjudication VCAA notice on the issue of service connection for right ear hearing loss by a letter dated in August 2007.  As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice).  

The RO provided additional VCAA notice in March 2006, which included notice of the type of evidence necessary to establish a disability rating and an effective date, pursuant to the holding in Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  The case was thereafter readjudicated by way of supplemental statements of the case issued in October 2011 and June 2013. 
Finally, the Veteran was afforded a hearing before the undersigned VLJ.  The VLJ substantially complied with the mandates of Bryant v. Shinseki, 23 Vet. App. 488 (2010) (38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation--(1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ and the Veteran's representative asked specific questions, however, directed at identifying whether the Veteran's disorders were in any way related to service.  The VLJ also sought to identify pertinent evidence not currently associated with the record.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records and VA and private medical records.  VA examinations were conducted in November 2004, August 2007, May 2010, November 2012 and December 2012.  With the exception of the November 2004 and the August 2007 examination reports, the examinations are adequate because the examiners conducted clinical evaluations, reviewed the medical history, and described the disabilities in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran is required to comply with the duty to assist.



Analysis

The Veteran seeks service connection for a right ear hearing loss disability.  At the hearing before the undersigned in May 2009, he testified that he had in-service noise exposure from being around generators, trucks, and Howitzers.  He also reported that his noise exposure continued throughout his Army Reserve service.

The Veteran also seeks service connection for disabilities of the right hip and low back.  He specifically contends that his right hip and low back disabilities are secondary to his service-connected residuals of a shrapnel wound to the right buttock.  See, the Veteran's June 2005 Notice of Disagreement and the March 2007 Substantive Appeal.

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The Veteran's DD Form 214 reflects that he was awarded a Purple Heart.  This award demonstrates that he engaged in combat with the enemy.  

VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran's service treatment records do not show a hearing loss disability in the right ear as defined by 38 C.F.R. § 3.385.  Nevertheless, as a 'combat Veteran' alleging acoustic trauma during combat, which is consistent with the circumstances of his service in Vietnam, the Board concedes acoustic trauma in service.  

Despite conceding acoustic trauma in service, the Board finds no evidence of a current right ear hearing loss disability, pursuant to 38 C.F.R. § 3.385, during the pendency of this appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385. 

The VA audiologic examination findings in August 2007 were too inconsistent to determine the Veteran's current level of hearing loss, due to no fault on the part of the Veteran.  A May 2008 VA audiology report reflects that the Veteran had right ear hearing within normal limits from 250 Hz to 4000 Hz.  

VA audiologic examination findings provided in December 2012 do not reflect a current right ear hearing loss disability for VA purposes, as defined by 38 C.F.R. § 3.385.  The audiogram showed puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000 and 4000 Hertz were 5, 15, 15, 5, and 20 respectively, in the right ear.  The speech recognition score was 96 percent.  The auditory thresholds were not 26 decibels or more in at least three of the frequencies, or 40 decibels or greater in any frequency, and the speech recognition score was greater than 94 percent.

The Veteran has not otherwise identified or provided existing audiometric testing results that meet the requirements of 38 C.F.R. § 3.385 and he is not competent to show that he has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  

The Veteran is competent to describe impaired hearing which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  He is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Determining whether a hearing loss disability exists, as defined by 38 C.F.R. § 3.385, is not a simple medical condition because the diagnosis is based on results of audiology testing.  A hearing loss disability under 38 C.F.R. § 3.385 is also not a condition under case law that has been found to be capable of lay observation.  For these reasons, the Veteran, as a layperson, is not competent to state that his level of impaired hearing reaches the level of the legal standard of a hearing loss disability for the purpose of VA disability compensation under 38 C.F.R. § 3.385.  In addition, there was no contemporaneous medical diagnosis of a right ear hearing loss disability that meets the standard of 38 C.F.R. § 3.385 in service; and no medical professional has diagnosed him with a current right ear hearing loss disability that meets the standard of 38 C.F.R. § 3.385.  

In short, the objective audiometric evidence does not support the Veteran's assertion that he has a current right ear hearing loss disability for which service connection is warranted.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for a right ear hearing loss disability is not warranted.

Unlike the claimed right ear hearing loss disability, the evidentiary record shows the presence of current right hip and back disabilities.  

A May 2004 VA examination report shows mild osteoarthritis of the right hip.  A VA examination report dated in May 2010 shows the Veteran's right hip and low back pain complaints are associated with a diagnosis of degenerative joint disease and severe degenerative disc disease with central stenosis L4-5, L5-S1 associated with a moderately severe radiculopathy in a L4-5, L5-S1 distribution.  

While there are current diagnoses attributed to the claimed right hip and low back disabilities, the probative evidence shows these disabilities did not have onset in service and are not related to service, or to the service-connected combat injury of a shrapnel fragment wound to the right buttock.

Initially, the Board notes that the Veteran has not asserted that he suffered any combat-related injury to his low back or right hip specifically, such that the combat presumption at 38 U.S.C.A. § 1154(b) is applicable.  

The service treatment records from the Veteran's period of active duty do not reflect any complaint, injury, diagnosis, or treatment related to the right hip or the low back.  On separation from active duty in December 1968, a physical examination revealed that the spine and lower extremities were clinically normal.  On a December 1968 corresponding Report of Medical History, the Veteran denied any recurrent back pain, or any bone, joint or other deformity.  

Medical records associated with the Veteran's Army Reserve service show that he suffered a back injury in 1988; there is no indication that this occurred during a period of active duty for training or annual training.  A Report of Medical History dated in June 1988 shows a complaint of recurrent back pain with a history of a work accident in June 1988.  The report indicates that he was treated by a company physician from January 1988 to May 1988.  Significantly, on a prior screening physical examination in August 1981 and quadrennial examination in June 1985, the Veteran had denied symptoms of recurrent back pain.  

Based on these findings, the service records do not affirmatively show inception of a right hip or low back disability during active duty.  38 C.F.R. § 3.303(a).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Arthritis, but not degenerative disc disease, is considered a chronic disease pursuant to 38 C.F.R. § 3.309(a).  Here, right hip arthritis was not diagnosed in service or within the one-year period after the Veteran's discharge.  Moreover, as symptoms of right hip arthritis were not noted in service, and as there is no competent evidence either contemporaneous with or after service that symptoms of right hip arthritis were noted in service, and as the Veteran has not asserted otherwise, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See 38 C.F.R. § 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board has also considered whether presumptive service connection is warranted for the right hip arthritis, but finds it is not.  Right hip arthritis is not shown to have manifested to a compensable degree within the one-year presumptive period after the Veteran's discharge from active duty.  38 C.F.R. § 3.307, 3.309.

Nevertheless, the Veteran may still establish service connection by submitting competent evidence that his current right hip and low back disabilities are causally related to service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

As noted, the Veteran contends that his current right hip and low back disabilities are causally related to his service-connected residuals of a shrapnel wound to the right buttock.  The question, however, is whether the Veteran is competent to offer such an opinion.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

The Veteran is competent to describe his symptoms of right hip and back pain, as well any pain and discomfort he feels from the service-connected residuals of a shrapnel wound to the right buttock, because this is readily observable through the lay senses.  

However, determining whether a retained shell fragment in the right buttock is causally related to symptomatology in another area of the body, such as the low back and right hip, falls outside the realm of common knowledge of a lay person.  Such a causal relationship cannot be determined based on mere personal observation which comes through sensory perception.  Rather, this requires clinical tests, imaging studies such as MRI and X-ray, and medical knowledge.  Therefore, the matter of causation in this particular case is not a simple medical question on which the Veteran is competent to render an opinion.  See Woelhaert v. Nicholson, 21 Vet. App. 456 (2007).  It is a complex medical question that requires medical expertise.  And it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make medical diagnoses or present opinions regarding complex medical issues.  

For these reasons, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between the service-connected residuals of a shrapnel wound to the right buttock and his right hip and low back disabilities.

As the Veteran's lay evidence is not competent evidence on the material issue of nexus, the Board looks to the medical evidence.  The medical evidence consists of the VA opinions provided in November 2004, May 2010 and November 2012, and the private medical opinion proffered by Dr. L.S. in December 2011.  

In November 2004, a VA examiner opined that the Veteran's degenerative disc disease with mild stenosis could cause referred pain in the right buttock region.  The examiner further opined that the right hip condition was not due to or aggravated by the service-connected buttock gunshot wound and the low back condition was not secondary to or aggravated by the gunshot wound.  This opinion is not considered probative because a rationale was not provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

At a VA examination in May 2010 a VA examiner opined that the Veteran's right hip and low back disabilities were less likely than not due to his service-connected residuals of a shell fragment wound to the right buttock.  The examiner provided a thorough clinical rationale for this opinion noting that the right hip, low back, and lateral leg pain was clearly the result of a radicular pain emanating from the lumbar spine based on the MRI findings.  The examiner also determined that the shrapnel wound did not specifically aggravate the radicular pain emanating from the lumbosacral spine.

The Veteran submitted correspondence from Dr. L.S. dated in December 2011.  In the correspondence Dr. L.S. stated that the Veteran's right hip and low back disability "could have been caused by [the Veteran's] involvement in the military."  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In November 2012, the VA examiner that provided the May 2010 opinion reviewed the claim file again in its entirety.  The examiner provided an opinion that the right hip and low back disabilities were not causally related to the Veteran's military service, or to the Veteran's service-connected residuals of a shrapnel wound to the right buttock.  

The examiner's rationale was that the hip pain experienced by the Veteran is clearly anatomically and clinically consistent with discogenic origin (i.e. severe lumbosacral degenerative disc disease with moderate right radiculopathy, sciatic nerve distribution) and not from the shrapnel.  The examiner explained that the Veteran's back pain and the pain that radiates to his hip, leg, and foot along with radicular symptoms of numbness and paresthesias in the leg/foot are clearly and undeniably associated with the degenerative disc disease of the lumbosacral spine and the corresponding neurological sequelae as a consequence.  The examiner also stated that the clinical dermatomal pattern of the affected area corresponds extremely well with the nerve path from the spine.

The examiner stated further that he had reviewed the December 2011 opinion from Dr. L.S. and discounted it because of the "elegantly clear relationship between the anatomy and the clinical findings."   In the examiner's opinion, the back condition is unrelated to the shrapnel wound and the shrapnel wound has no impact on the corresponding radiculopathy or back pain.  The examiner also opined that the hip pain is part of the radicular complex and is not due to the shrapnel.

The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).  The VA examiners are qualified through education, training, and experience to diagnose and offer medical opinions regarding the Veteran's right hip and low back disabilities.  The VA examiner who provided opinions in May 2010 and November 2012 supported his conclusions with reasoned analysis.  

The May 2010 and November 2012 VA opinions represent persuasive evidence that the current right hip and low back disabilities are not related to the Veteran's active duty service, and are not caused or aggravated by his service-connected residuals of a shrapnel wound to the right buttock.  

There is no competent, persuasive evidence that links the Veteran's current right hip and back disabilities to active duty or to a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for right ear hearing loss is denied.

Service connection for a low back disorder, to include as secondary to the service-connected residuals of a shrapnel wound to the right buttock, is denied. 

Service connection for a right hip disorder, to include as secondary to the service-connected residuals of a shrapnel wound to the right buttock, is denied.


REMAND

Unfortunately, the issues of entitlement to service connection for carpal tunnel syndrome, a respiratory disability, hypertension, and erectile dysfunction must be remanded again in order to insure compliance with the October 2012 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Carpal tunnel syndrome

The Board remanded this issue for a VA examination to determine whether the Veteran's carpal tunnel syndrome was related to service.  A November 2012 VA examination report shows that on examination the right upper extremity was normal and the left upper extremity was abnormal.  The examiner indicated that the Veteran has carpal tunnel syndrome (median nerve) unrelated, but incidental to, back radiculopathy.  

As noted in the prior Remand, the Veteran submitted a December 2011 correspondence from Dr. L.S. in which Dr. L.S. states that bilateral carpal tunnel syndrome "could have been caused by [the Veteran's] involvement in the military."  

As the examiner has not provided any opinion with respect to whether the carpal tunnel syndrome is etiologically related to service, an addendum is required.


Respiratory disability, to include asthma

The Board remanded this issue for a VA examiner to determine if the Veteran suffers from a current respiratory disability (to include asthma) that began during service, was causally linked to active duty service or time spent in the Army Reserves, to include as due to presumed exposure to Agent Orange. 

On VA respiratory examination in November 2012, a VA examiner diagnosed asthma and determined that it was unrelated to the Veteran's military service.  The examiner did not, however, address whether the asthma is etiologically related to the Veteran's presumed exposure to Agent Orange.  For this reason, an addendum opinion is required.

Hypertension

The Board remanded this issue for a VA examiner to determine if the Veteran's hypertension began during service, was causally linked to active duty service or time spent in the Army Reserves, to include as due to presumed exposure to Agent Orange.  The examiner was also directed to provide an opinion as to whether the hypertension was aggravated by his service-connected diabetes mellitus.  

On VA examination in November 2012, the examiner provided a thorough explanation as to why the hypertension did not have onset in service and was not causally linked to service or the service-connected diabetes mellitus.  He did not, however, discuss whether the hypertension was aggravated by the service-connected diabetes mellitus; or, whether the hypertension was causally related to the Veteran's presumed exposure to Agent Orange in service.

Erectile dysfunction

This issue was remanded by the Board for an opinion regarding the etiology of the Veteran's erectile dysfunction.  The examiner was asked to determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was caused or aggravated by: (1) medicine he takes for his service-connected shrapnel injury, (2) hypertension, or (3) service-connected diabetes mellitus.

On VA examination in November 2012, the examiner opined that there was no direct link between the Veteran's erectile dysfunction and his hypertension or his service-connected diabetes mellitus.  The examiner did not provide an opinion as to whether erectile dysfunction was aggravated by: (1) medicine the Veteran takes for his service connected shrapnel injury, (2) his hypertension, or his (3) service connected diabetes mellitus.  Therefore, another opinion is required.
  
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for any of his claimed disorders.  Thereafter, obtain all identified reports which are not currently of record and incorporate them into the Veteran's claims file or virtual VA folder.  If any identified reports cannot be obtained, provide notice to the Veteran and afford him an opportunity to submit such reports.

2.  After any additional records are associated with the claim file, return the file to the examiner that provided the November 2012 opinion to prepare an addendum to his VA examination report regarding the nature, etiology and severity of the Veteran's  respiratory disability (to include asthma), hypertension, carpal tunnel syndrome, and erectile dysfunction.  If that examiner is unavailable, the claim file must be sent to another examiner with appropriate expertise.  All indicated studies must be performed and the findings reported in detail.  

Based on the information contained in the claim file, including this remand, the examiner is to provide an opinion with respect to each issue addressed below.

With regards to the Veteran's carpal tunnel syndrome, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that carpal tunnel syndrome began during service, or is causally related to service.

With regards to the Veteran's respiratory disability (to include asthma), the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current respiratory disability began during or is causally related to service, to include as due to presumed exposure to Agent Orange.   

With regards to the Veteran's hypertension, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the hypertension is causally related to the Veteran's presumed exposure to Agent Orange in service; and whether it was aggravated by his service-connected diabetes mellitus. 

With regards to the Veteran's erectile dysfunction, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the disability was caused by the medications taken for his service-connected shrapnel wound; and whether it is at least as likely as not (a 50 percent or greater probability) that the hypertension is aggravated by his service-connected diabetes mellitus and or by his hypertension. 

The examination report must include a complete rationale for all opinions expressed.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After completion of the above, the review the expanded record and determine if the benefits sought can be granted.  These claims must be reviewed on a de novo basis.  If any of the claims remain denied, furnish the Veteran and his representative a supplemental statement of the case, and afford them a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


